Exhibit 10cf

January 20, 2012

G. Mason Morfit

ValueAct Capital Master Fund, L.P., by VA Partners I, LLC its General Partner

VA Partners I, LLC

ValueAct Capital Management, L.P., by ValueAct Capital Management, LLC its
General Partner

ValueAct Capital Management, LLC

435 Pacific Ave., 4th Floor

San Francisco, CA 94133

Re: Cooperation Agreement

Dear Mason:

Having considered the request of the Investors (as defined below) that you
(“you” or the “Nominee”), an individual selected by the Investors, be appointed
to the board of directors (the “Board”) of C. R. Bard, Inc. (the “Company”), and
having received the consent of the Nominee to act as a director of the Company,
the Governance Committee (the “Governance Committee”) of the Board, effective
upon the execution and delivery of, and subject to the terms and conditions of,
this cooperation agreement, has recommended to the Board and the Board has
(i) increased the size of the Board by one director and elected you as a Class
II director of the Company to serve until the 2012 annual meeting of the
Company’s shareholders (the “2012 Meeting”), or until your earlier death,
resignation, disqualification or removal and (ii) subject to compliance by the
Investor entities that are signatories to this agreement (the “Investors”) and
you with this agreement and your continuing to satisfy the Conditions (as
defined in Section 1(b) below), determined to nominate you for election as a
director of the Company at the 2012 Meeting. If you are elected by the Company’s
shareholders at the 2012 Meeting to serve as a director, then subject to
compliance by the Investors and you with this agreement and your continuing to
satisfy the Conditions, you shall serve as a Class II director of the Company
until the 2013 annual meeting of the Company’s shareholders (including any
adjournment or postponement thereof) (the “2013 Meeting”). By signing this
agreement, the undersigned agree and acknowledge as follows (capitalized terms
used in this agreement but not defined have the meanings given to such terms in
Section 7 below):

 

1. Board Representation

(a) As a condition to your nomination for election as a director of the Company
at the 2012 Meeting, you and the Investor Group shall provide to the Company the
information required to be disclosed for candidates for directors and their
Affiliates and Representatives in a proxy statement under the federal securities
laws and applicable rules and regulations of The New York Stock Exchange and
such other information as reasonably requested by the Company from time to time
with respect to you and the Investor Group.

(b) Nominee agrees that, at all times while serving on the Board, he will:
(i) meet all independence and other standards under applicable rules of The New
York Stock Exchange and the Securities and Exchange Commission (the “SEC”) and
applicable provisions of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); and (ii) be qualified to serve as a director under the New
Jersey Business Corporation Act, as amended (the foregoing in these clauses
(i) and (ii) being referred to as the “Conditions”). Nominee agrees to promptly
advise the Chairperson of the Governance Committee in writing if he ceases to
satisfy any of the Conditions. If (i) Nominee ceases to satisfy any of the
Conditions or breaches any of his obligations under this Section 1, or (ii) any
member of the Investor Group fails to comply in all material respects with any
of the terms of this agreement, in either case upon the request of the Board,
Nominee shall promptly deliver his written resignation to the Board.

(c) At all times while serving as a director, Nominee shall: (i) comply with all
policies, procedures, processes, codes, rules, standards and guidelines
applicable to Board members, including the Company’s code of conduct and
corporate governance guidelines; and (ii) keep confidential and not publicly
disclose discussions and matters considered in meetings of the Board and Board
committees, unless previously disclosed publicly by the Company.



--------------------------------------------------------------------------------

(d) If, at any time while Nominee is serving as a director, the members of the
Investor Group, collectively, cease to beneficially own, in the aggregate, at
least five percent (5%) of the outstanding Voting Securities (the “Minimum
Threshold Resignation”), then upon notice from the Board to the Investors,
(i) the Company’s obligations under the first paragraph of this agreement shall
terminate immediately, and (ii) Nominee shall offer to resign from the Board
immediately and, if requested by the Governance Committee, the Chairman of the
Board, the lead director of the Board or the Board, he shall promptly deliver
his written resignation to the Board. Notwithstanding the foregoing, (x) any
derivative, hedging or similar arrangement (including Derivative Instruments)
that has the effect of increasing the voting power or economic interest of the
members of the Investor Group in the Company’s Voting Securities shall not be
given effect, so that the shares that are subject to such derivative, hedging or
similar arrangement (including Derivative Instruments) shall not be deemed as
beneficially owned by the members of the Investor Group for purposes of this
Section 1(d) and (y) any share issuances, stock splits, or other programs
instituted by the Company that would have the net effect of reducing or diluting
the Investor Group’s interest to below 5% shall not trigger the Minimum
Threshold Resignation obligation of this Section 1(d).

(e) In the event of the termination of employment of Nominee with the Investor
Group and/or any Affiliate thereof for any reason, including death, resignation,
disqualification or removal (the “Employment Termination Resignation”), then the
Investor Group shall provide prompt notice of such event to the Company and,
(i) the Company’s obligations under the first paragraph of this agreement shall
terminate immediately, and (ii) Nominee shall resign from the Board immediately.

 

2. Investor Representations and Warranties

The Investors jointly and severally represent and warrant to the Company that:

(a) Each of the Investors is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has all
requisite power and authority to execute and deliver this agreement; this
agreement has been duly executed and delivered by each of the Investors and the
Nominee; and this agreement constitutes the valid and binding agreement of each
of the Investors and the Nominee, enforceable against each of the Investors and
the Nominee in accordance with its terms;

(b) as of the date of this agreement: (i) the members of the Investor Group,
collectively, beneficially own, in the aggregate, the number of the Company’s
common stock, par value $0.25 per share (“Common Shares”) set forth on Schedule
A; (ii) such Common Shares constitutes all of the Voting Securities beneficially
owned by the members of the Investor Group; and (iii) no member of the Investor
Group, directly or indirectly (A) owns beneficially or of record any Derivative
Instruments, (B) beneficially owns, or has any rights or options, or is party to
any proxy, contract, arrangement, agreement or understanding to acquire or vote,
any Common Shares or Derivative Instruments or (C) beneficially owns, or has any
rights or options, or is party to any proxy, contract, arrangement, agreement or
understanding to acquire any debt securities of the Company;

(c) as of the date of this agreement, the Nominee satisfies the Conditions, and
the Nominee does not have any personal or business interests that would conflict
with his responsibilities and obligations to the Company as a director; and

(d) no member of the Investor Group has taken any action prior to the date
hereof that, if taken on or after the date hereof, would violate Section 3 of
this agreement.

 

3. Investor Cooperation

(a) Each of the Investors agrees that, during the Covered Period, no member of
the Investor Group shall, unless specifically requested in writing by a
resolution of a majority of the Company’s directors (not including the Nominee),
directly or indirectly, in any manner, alone or in concert with others:

(i) acquire, agree or seek to acquire or make any proposal or offer to acquire,
or announce any intention to acquire, beneficially or otherwise, any Voting
Securities of the Company or any securities convertible or exchangeable into or
exercisable for any Voting Securities of the Company or any property, asset or
business of the

 

2



--------------------------------------------------------------------------------

Company (other than securities issued pursuant to a plan established by the
Board for members of the Board, a stock split, stock dividend or similar
corporate action initiated by the Company with respect to any securities
beneficially owned by the members of the Investor Group on the date of this
agreement) if, immediately after such acquisition, the members of the Investor
Group, collectively, would, in the aggregate, beneficially own more than 12.5%
of the then outstanding Voting Securities; provided that, notwithstanding the
foregoing, any derivative, hedging or similar arrangement (including Derivative
Instruments) that has the effect of decreasing the voting power or economic
interest of the members of the Investor Group in the Company’s Voting Securities
shall not be given effect, so that the shares that are the subject of such
derivative, hedging or similar arrangement (including Derivative Instruments)
shall be deemed as owned by the members of the Investor Group for purposes of
this subsection (i);

(ii) propose to any Person, or effect or seek to effect, cause or participate
in, assist or facilitate, or take any action, alone or in concert with others,
in support of or make any statement with respect to, any take-over bid, tender
or exchange offer, amalgamation, merger, consolidation, acquisition, sale,
transfer, scheme, divestiture, arrangement, business combination,
recapitalization, reorganization, restructuring, liquidation, dissolution or
other extraordinary transaction involving the Company or any of its subsidiaries
or joint ventures or any of their respective securities, businesses or assets
(each, an “Extraordinary Transaction”), or tender any Voting Securities of the
Company into any such tender or exchange offer or vote any Voting Securities of
the Company in favor of any such Extraordinary Transaction; provided, however,
that nothing in this subparagraph (ii) shall prevent the Investor Group from
voting in favor of any Extraordinary Transaction that has been approved or
recommended by the Board, or voting against any Extraordinary Transaction that
has not been approved and recommended by the Board;

(iii) form, join, encourage, influence, advise or in any way participate in any
Group with respect to any Voting Securities or otherwise in any manner agree,
attempt, seek or propose to deposit any Voting Securities into any voting trust
or subject any Voting Securities to any voting or similar arrangement;

(iv) make, or in any way encourage or participate in any “solicitation” of
“proxies” (as such terms are used in the proxy rules of the SEC but without
regard to the exclusion set forth in Rule 14a–1(l)(2)(iv) under the Exchange
Act) or consents to vote, or seek to advise, encourage or influence any Person
with respect to the voting of, any Voting Securities;

(v) (A) initiate, propose or otherwise “solicit” (as such terms are used in the
proxy rules of the SEC) shareholders of the Company for the approval of any
shareholder proposal or cause or encourage any Person to initiate any such
shareholder proposal; (B) seek to call, or request the call of, or call a
special meeting of the shareholders of the Company or of the Board; or (C) seek
the written consent of the shareholders of the Company;

(vi) seek election or appointment to, or representation on, or nominate or
propose the nomination of any candidate to the Board, other than as set forth in
this agreement; or seek the removal of any member of the Board;

(vii) seek to effect, cause or participate in, assist, facilitate or take any
action, alone or in concert with others, in support of: (A) advising,
controlling, changing or influencing, or seeking to advise, control, change or
influence, the Board or the management, strategies or policies of the Company,
including any plans or proposals to change the number or term of directors or to
fill any existing vacancies on the Board; (B) any material change in the
Company’s business or corporate structure; or (C) seeking to have the Company
waive, or make amendments or modifications to, (x) the Company’s Amended and
Restated Certificate of Incorporation, as amended, or the Bylaws of the Company,
as amended, or (y) other actions or defenses that may impede the acquisition of
control of the Company by any Person;

(viii) (A) other than in a Rule 144 brokers transaction, knowingly sell,
transfer or otherwise dispose of any Voting Securities to any Person who or that
is (or will become upon consummation of such sale, transfer or other
disposition) a beneficial owner of ten percent (10%) or more of the outstanding
Voting Securities; or (B) without the prior written consent of the Company
(acting through the Board), on any single day, sell, transfer or otherwise
dispose of more than five percent (5%) of the outstanding Voting Securities
through the public markets;

(ix) (A) request the Company or any of its representatives release any member of
the Investor Group from, amend or waive any provision of this agreement; or
(B) otherwise take, or make any public disclosure, announcement or statement
with respect to any intention, plan or arrangement to take, any action that is
inconsistent with, any provision of this agreement;

 

3



--------------------------------------------------------------------------------

(x) make, or issue or cause to be made or issued, or in any way encourage any
other Person to make or cause to be made, any public disclosure, announcement or
statement: (A) in support of any solicitation described in paragraph (iv) or
paragraph (v) above (other than solicitations by the Company); (B) in support of
any matter described in paragraph (ii) above; (C) regarding any intent, purpose,
plan, action or proposal with respect to the Board, the Company, its management,
strategies, policies or affairs or any of its securities or assets or this
agreement, that is inconsistent with the provisions of this agreement,
including any intent, purpose, plan or proposal that is conditioned on, or would
require waiver, amendment, nullification or invalidation of, any provision of
this agreement or take any action that could require the Company to make any
public disclosure relating to such intent, purpose, plan, proposal or condition,
or any other matter set forth in this agreement; or (D) that disparages the
Company, any of its directors or officers or any individual who has served as a
director or officer of the Company; or

(xi) have any discussions or communications, or enter into any arrangement,
understanding or agreements (whether written or oral) with, or encourage,
advise, assist, finance or facilitate, any Person in connection with any of the
foregoing; make any investment in or enter into any arrangement with any other
Person that engages, or offers or proposes to engage, in any of the foregoing;
or otherwise take, or solicit, cause or encourage others to take, any action
inconsistent with any of the foregoing.

(b) Each of the Investors and the Nominee agree with the Company that, at the
2012 Meeting, the Investors shall, and shall cause each of its Representatives
to, vote, or provide its consent with respect to, all of the Common Shares
beneficially owned or over which control or direction is exercised by it on the
matters furnished by the Company to the Investors on the date hereof which will
be subject to a vote of shareholders of the Company at such meeting in
accordance with the recommendation of the Board.

(c) Nothing in Section 3 shall limit any actions that may be taken by the
Nominee acting solely as a director of the Company consistent with his fiduciary
duties as a director of the Company.

 

4. Confidentiality; Public Announcements; Securities Filings

(a) Concurrently with and as a condition of this agreement, each of the
Investors and the Nominee is entering into a confidentiality agreement with the
Company in form attached hereto as Exhibit A (the “Confidentiality Agreement”).

(b) Each member of the Investor Group and the Nominee (i) acknowledges that it
has received a copy of the Company’s Business Ethics Policy (the “Business
Ethics Policy”) and (ii) agrees that, until expiration of the Covered Period and
thereafter for so long as the Nominee or any member of the Investor Group is in
possession of material, non-public information, Nominee shall comply with the
Business Ethics Policy, and Nominee and each member of the Investor Group shall
comply with applicable federal securities laws restricting a Person’s ability to
purchase, sell, trade or otherwise transfer securities of the Company, and a
Person’s ability to communicate material, non-public information to any other
Person under circumstances in which it is reasonably foreseeable that such
Person may purchase, sell, trade or otherwise transfer securities of the
Company, while in possession of material, non-public information of an issuer.

(c) The Company may in its sole discretion announce the election of Nominee as a
director of the Company by means of a press release in a form reasonably
agreeable to the Investors and/or filing with the SEC (the “Disclosure”). The
Investors shall promptly, but in no case prior to the date of the filing or
other public release of the Disclosure by the Company so long as such press
release or filing is made within two business days of the execution of this
agreement, prepare and file an amendment (the “13D Amendment”) to their Schedule
13D with respect to the Company filed with the SEC on October 29, 2010, as
subsequently amended, reporting the entry into this agreement and amending
applicable items to conform to its obligations hereunder. The 13D Amendment
shall be consistent with the Disclosure and the terms of this agreement. The
Investors and the Investor Affiliates shall provide the Company with reasonable
opportunity to review and comment upon the 13D Amendment prior to filing, and
shall consider in good faith any changes proposed by the Company. None of the
Nominee, the Investors or the

 

4



--------------------------------------------------------------------------------

Investor Affiliates shall (i) issue a press release in connection with this
agreement or the actions contemplated hereby or (ii) otherwise make any public
statement, disclosure or announcement with respect to this agreement or the
actions contemplated hereby.

 

5. Termination

(a) This agreement is effective as of the date hereof and shall remain in full
force and effect for the period (the “Covered Period”) commencing on the date
hereof and ending on the date that is the earliest of (i) the date that is 10
days following the date that the Company materially breaches its obligations
under the first paragraph of this agreement, provided that such breach has not
been cured prior to the expiration of such 10-day period; (ii) the date that is
10 days following the date that the Nominee or any member of the Investor Group
materially breaches its obligations under this agreement upon which the Company
may require the resignation of Nominee from the Board, provided that such breach
has not been cured prior to the expiration of such 10-day period; (iii) the date
immediately following the 2013 Meeting; (iv) the date of the Nominee’s
termination of service as a director of the Company, including without
limitation pursuant to a Minimum Threshold Resignation or an Employment
Termination Resignation; and (v) such other date established by mutual written
agreement of the Company and the Investors.

(b) The provisions of Section 1(b), Section 1(c) , Section 4, this Section 5,
Section 6 and Section 7 and Section 8 shall survive the termination of this
agreement. No termination pursuant to Section 5(a) shall relieve any party
hereto from liability for any breach of this agreement prior to such
termination.

 

6. Specific Performance

The parties agree that irreparable damage would occur in the event any of the
provisions of this agreement were not performed in accordance with the terms
hereof and that the parties are entitled to an injunction or specific
performance: (i) to enforce the terms hereof in addition to any other remedies
at law or in equity; and (ii) to require the resignation of the Nominee from the
Board commencing on the date that is 10 days following the date that the Nominee
and/or the Investor Group materially breaches its obligations under this
agreement, provided that such breach has not been cured prior to the expiration
of such 10-day period. Each of the parties hereto agrees to waive any bonding
requirement under any applicable law, in the case any other party seeks to
enforce the terms by way of equitable relief.

 

7. Definitions

The following terms, as used in this agreement, have the following meanings:

(a) The term “Affiliate” has the meaning given to such term in Rule 12b-2
promulgated by the SEC under the Exchange Act, and shall include Persons who
become Affiliates of any Person after the date of this agreement;

(b) the terms “beneficial owner” and “beneficially own” have the respective
meanings given to such terms in Rule 13d-3 promulgated by the SEC under the
Exchange Act;

(c) the term “Derivative Instrument” means any profits interest, option,
warrant, convertible security, stock appreciation right, or similar right with
an exercise or conversion privilege or a settlement payment or mechanism at a
price related to any class or series of securities of the Company or with a
value derived in whole or in part from the value of any class or series of
securities of the Company or any derivative or synthetic arrangement having
characteristics of a long position in any class or series of securities of the
Company, whether or not such instrument or right shall be subject to settlement
in the underlying class or series of securities of the Company, or otherwise,
and any performance-related fees to which a Company shareholder is entitled
based, directly or indirectly, on any increase or decrease in the value of
securities of the Company;

(d) the term “Investor Group” means, collectively, each Investor and each
Affiliate and Representative of each of the Investors and their Affiliates;

 

5



--------------------------------------------------------------------------------

(e) the term “Group” means any partnership, limited partnership, syndicate or
other group, including, without limitation, any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act);

(f) the terms “Person” or “Persons” mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability or unlimited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature;

(g) the term “Representative” means each of the Investors’ and their respective
Affiliates’ directors, officers, partners, members, employees, agents (acting in
such capacity), attorneys, advisors, consultants, directly or indirectly
controlled investment funds and any Person in which the Investors or their
Affiliates and/or such funds beneficially own and/or exercise control or
direction over, directly or indirectly, securities carrying more than fifty
percent (50%) of the voting rights of such Person; and

(h) the term “Voting Securities” means Common Shares and any other securities of
the Company entitled to vote in the election of directors of the Company, or
securities convertible into, or exercisable or exchangeable for Common Shares or
such other securities.

 

  8. Miscellaneous Provisions

(a) This agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties and their respective successors and assigns;
provided, however, the rights and privileges set forth in this agreement are
personal to the Investors and the Nominee and may not be transferred or assigned
to any Person, whether by operation of law or otherwise. Nothing in this
agreement, whether express or implied, is intended to or shall confer any
rights, benefits or remedies under or by reason of this agreement on any Person
other than the parties and their respective successors and permitted assigns.

(b) This agreement shall be governed and construed in accordance with the laws
of the State of New York. The parties: (i) irrevocably and unconditionally
consent and submit to the jurisdiction of the state and federal courts located
in the State of New York for purposes of any action, suit or proceeding arising
out of or relating to this agreement; (ii) agree that service of any process,
summons, notice or document by U.S. registered mail to the address set forth at
the end of this agreement shall be effective service of process for any action,
suit or proceeding brought against them; (iii) irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
arising out of or relating to this agreement in any state or federal court
located in the State of New York; and (iv) irrevocably and unconditionally waive
the right to plead or claim, and irrevocably and unconditionally agree not to
plead or claim, that any action, suit or proceeding arising out of or relating
to this agreement that is brought in any state or federal court located in the
State of New York has been brought in an inconvenient forum.

(c) This agreement may only be amended pursuant to a written agreement executed
by all the parties, and no waiver of compliance with any provision or condition
of this agreement and no consent provided for in this agreement shall be
effective unless evidenced by a written instrument executed by the party against
whom such waiver or consent is to be effective. No failure or delay by a party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

(d) This agreement, together with the Confidentiality Agreement, constitutes the
entire agreement of all the parties and supersedes any and all prior and
contemporaneous agreements, memoranda, arrangements and understandings, both
written and oral, between the parties, or any of them, with respect to the
subject matter hereof.

(e) Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this agreement, and that it has executed the same with the advice
of said counsel. Each party and its counsel cooperated and participated in the
drafting and preparation of this agreement and the documents referred to herein,
and any and all drafts relating thereto exchanged among the parties shall be
deemed the work product of all of the parties and may not be construed against
any party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this agreement against any party that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties hereto, and
any controversy over interpretations of this letter agreement shall be decided
without regard to events of drafting or preparation.

 

6



--------------------------------------------------------------------------------

(f) This agreement may be executed in any number of counterparts (including by
fax transmission or e-mail), each of which shall be deemed to be an original,
but all of which together shall constitute one binding agreement on the parties,
notwithstanding that not all parties are signatories to the same
counterpart. The captions contained in this agreement are for convenience only
and shall not affect the construction or interpretation of any provisions of
this agreement.

*            *            *

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

Please sign and have the Investors sign in the space provided below to
acknowledge your and the Investors’ agreement to the foregoing.

 

Sincerely yours, C. R. Bard, Inc. By:  

 

Name:   Timothy M. Ring Title:   Chairman and CEO

Accepted and agreed as of

January 20, 2012:

 

NOMINEE:

 

G. Mason Morfit

INVESTORS:

ValueAct Capital Master Fund, L.P., by VA Partners I, LLC its General Partner

 

By:

 

 

Name:

 

 

Title:

 

 

VA Partners I, LLC

By:

 

 

Name:

 

 

Title:

 

 

ValueAct Capital Management, L.P., by ValueAct Capital Management, LLC its
General Partner

 

By:

 

 

Name:

 

 

Title:

 

 

ValueAct Capital Management, LLC

By:

 

 

Name:

 

 

Title:

 

 

 

8



--------------------------------------------------------------------------------

Schedule A

Common Shares Beneficially Owned by the Investor Group

5,872,939 shares

 

9



--------------------------------------------------------------------------------

Exhibit A

January 20, 2012

G. Mason Morfit

ValueAct Capital Master Fund, L.P., by VA Partners I, LLC its General Partner

VA Partners I, LLC

ValueAct Capital Management, L.P., by ValueAct Capital Management, LLC its
General Partner

ValueAct Capital Management, LLC

435 Pacific Ave., 4th Floor

San Francisco, CA 94133

Ladies and Gentlemen:

This letter agreement shall be effective concurrently with the execution of the
Cooperation Agreement (the “Cooperation Agreement”), dated as of the date
hereof, by and among the Nominee, the Investors and C. R. Bard, Inc., a New
Jersey corporation (the “Company”). Capitalized terms used but not otherwise
defined in this letter agreement have the respective meanings given to such
terms in the Cooperation Agreement.

The Investors (each of the foregoing individually without distinction, “you”)
have informed the Company that, subject to the terms of, and in accordance with,
this letter agreement and except as otherwise instructed by the Company, the
Nominee may, subject to his fiduciary duties under applicable law, disclose to
one or more members of the Investor Group confidential, non-public information
regarding the Company and its Affiliates and their respective businesses the
Nominee obtains while a member of the Board. You acknowledge and agree that all
such information is confidential and proprietary to the Company and may include
strategic, business or financial planning information, financial results,
financial projections and forecasts, the thoughts and deliberations of the Board
or its committees as a whole or of individual members of the Board or its
committees or members of senior management, advice received by the Board or its
committees or members of management of the Company from attorneys, accountants,
consultants and other advisors to the Company or the Board or its committees,
and other confidential or proprietary, non-public information the disclosure of
which could harm the Company and its shareholders.

In consideration of the Company’s agreements and obligations in the Cooperation
Agreement, you and your Affiliates and your and your Affiliates’ Representatives
agree to treat any and all information regarding the Company and its Affiliates
and their respective businesses that is given to or received by you or your
Representatives by the Company or any of its Representatives or the Nominee
(regardless of the manner in which it is furnished, including without limitation
in written or electronic format or orally, gathered by visual inspection or
otherwise) (collectively, “Confidential Information”), in accordance with the
provisions of this letter agreement, and to take or abstain from taking the
other actions hereinafter set forth.

1. The term “Confidential Information” does not include information that (i) is
or has become generally available to the public other than as a result of a
direct or indirect disclosure by you or your Representatives in violation of
this letter agreement or any other duty or obligation of confidentiality to the
Company or one of its Affiliates, (ii) was within or came into your or any of
your Representatives’ possession other than by being furnished to you by the
Nominee, or by or on behalf of the Company or one of its Representatives or by
or on behalf of the Nominee; provided that in the case of the immediately
foregoing clause (ii), the source of such information was not believed by you at
the time of the receipt of such information, after reasonable inquiry of the
disclosing person, to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the Company or
one of its Affiliates with respect to such information at the time the same was
disclosed, or (iii) was independently developed by you or your Representatives
without reference to or use of any of the Confidential Information.

2. You hereby agree that you and your Affiliates and your respective
Representatives will (a) keep the Confidential Information strictly confidential
and not disclose any of it except as permitted below and in the last sentence of
Section 3, and (b) not use any of the Confidential Information in relation to
any action described in Section 3 or Section 4(b) of the Cooperation Agreement;
provided, however, that you may disclose Confidential Information to your
Representatives who are informed by you of the confidential nature of such
information and agree to comply with this letter agreement, and you will be
responsible for any violation of this letter agreement by your Representatives
as if they were parties hereto.

 

10



--------------------------------------------------------------------------------

3. If you or any of your Representatives are requested or required by any court
or regulatory authority to disclose any of the Confidential Information, you
will (a) immediately notify the Company in writing by facsimile and certified
mail, (b) sufficiently in advance of such disclosure to allow the Company a
reasonable opportunity to respond, provide the Company with a list of any
Confidential Information you intend to disclose and (c) at all times cooperate
with the Company, at the Company’s request and expense, to the extent it may
seek to limit such disclosure, including, if requested, taking all reasonable
steps to resist or narrow the scope of such requested or required disclosure and
to obtain confidential treatment of any information which could be
disclosed. If, in the absence of a protective order or the receipt of a waiver
from the Company in its sole discretion after a request in writing therefor is
made by you (such request to be made as soon as reasonably practicable to allow
the Company a reasonable amount of time to respond thereto), you are required by
any court or regulatory authority to disclose Confidential Information, you will
disclose only that portion of the Confidential Information which you are advised
by counsel is legally required and use your reasonable best efforts to obtain
assurances that confidential treatment will be accorded to such Confidential
Information. In no event will you or any of your Representatives oppose action
by the Company to obtain a protective order or other relief to prevent the
disclosure of the Confidential Information or to obtain reliable assurance that
confidential treatment will be afforded the Confidential Information. In the
event that you and/or your Representatives shall have complied in all material
respects with the provisions of this paragraph, you and your Representatives
shall have no liability hereunder for the disclosure of that Confidential
Information which it is required by applicable law to be so disclosed.
Notwithstanding the foregoing, you and your Representatives shall not be subject
to the foregoing provisions of this Section 3 in the context of standard
requests for information from any governmental authority or self regulatory
organization with regulatory jurisdiction over any such person.

4. You acknowledge that (a) none of the Company or any of its Representatives
makes any representation or warranty, express or implied, as to the accuracy or
completeness of the Confidential Information, and (b) none of the Company or any
of its Representatives shall have any liability to you or to any of your
Representatives relating to or resulting from the use of the Confidential
Information or any errors therein or omissions therefrom.

5. All Confidential Information shall remain the property of the
Company. Neither you nor any of your Representatives shall by virtue of
disclosure of and/or your use of any Confidential Information acquire any rights
with respect thereto all of which rights (including all intellectual property
rights) shall remain exclusively with the Company.

6. You hereby represent and warrant to the Company that this letter agreement
has been duly authorized, executed and delivered by you, and is a valid and
binding obligation, enforceable against you in accordance with its terms.

7. It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege
hereunder.

8. (a) You and your Affiliates and your respective Representatives’ obligations
to protect the Company’s Confidential Information pursuant to this letter
agreement shall survive the termination of this agreement and the Cooperation
Agreement.

(b) At any time upon the written request of the Company for any reason, you will
promptly deliver to the Company or destroy all Confidential Information (and all
copies thereof) furnished to you, your Affiliates or any of your or their
Representatives by or on behalf of the Company; provided, however, that in the
event you destroy such Confidential Information, you shall provide the Company
with a certificate of an officer of each Investor certifying such destruction.
Notwithstanding the foregoing, you and your Representatives (i) may retain a
copy of the Confidential Information in order to comply with applicable law,
regulation or professional standards, or to comply with a bona fide document
retention policy, and (ii) to the extent that Confidential Information is
electronically stored, such electronically stored Confidential Information shall
be destroyed only to

 

11



--------------------------------------------------------------------------------

the extent that it is reasonably practical to do so. Notwithstanding the return
of Confidential Information, you, your Affiliates and your and their
Representatives will continue to be bound by the confidentiality and other
obligations set forth in this letter agreement.

9. You acknowledge that the value of the Confidential Information to the Company
is unique and substantial, but may be impractical or difficult to assess in
monetary terms. In the event of an actual or threatened violation of this letter
agreement, you expressly consent to the enforcement of this letter agreement by
injunctive relief or specific performance, without proof of actual damages, in
addition to any other remedy to which the Company is entitled at law or in
equity. Each of the parties hereto (a) irrevocably waives the right to trial by
jury, (b) agrees to waive any bonding requirement under any applicable law, in
the case any other party seeks to enforce the terms by way of equitable relief
and (c) irrevocably consents to service of process by first-class certified
mail, return receipt requested, postage prepaid, to the address of such party’s
principal place of business or as otherwise provided by applicable law. THIS
LETTER AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK.

10. This letter agreement contains the entire understanding of the parties with
respect to the subject matter hereof and thereof and may be amended only by an
agreement in writing executed by the parties hereto.

11. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if delivered in
person or sent by overnight delivery (providing proof of delivery) to the party
at the following addresses (or at such other address for a party as shall be
specified by like notice) on the date of delivery, or if by fax, upon
confirmation of receipt:

 

If to the Company:   C. R. Bard, Inc.   730 Central Avenue   Murray Hill, NJ
07974   Attention: Office of General Counsel   Fax: (908) 277-8025 If to the
Nominee, any   Investor or any Investor Affiliate:  

ValueAct Capital

435 Pacific Ave., 4th Floor

San Francisco, CA 94133

Attention: General Counsel

  Fax: (415) 362-5727

12. If at any time subsequent to the date hereof, any provision of this letter
agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this letter agreement.

13. This letter agreement may be executed in two or more counterparts which
together shall constitute a single agreement.

14. This letter agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by you without the
express written consent of the Company, whether by operation of law or
otherwise.

 

12



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between you and the Company.

 

Very truly yours, C. R. Bard, Inc. By:  

 

Name:   Timothy M. Ring Title:   Chairman and CEO

Accepted and agreed as of

January 20, 2012:

 

NOMINEE:

 

G. Mason Morfit

INVESTORS:

ValueAct Capital Master Fund, L.P., by VA Partners I, LLC its General Partner

 

By:  

 

Name:  

 

Title:  

 

VA Partners I, LLC By:  

 

Name:  

 

Title:  

 

ValueAct Capital Management, L.P., by ValueAct Capital Management, LLC its
General Partner

 

By:  

 

Name:  

 

Title:  

 

ValueAct Capital Management, LLC By:  

 

Name:  

 

Title:  

 

 

13